PD-0942&0943-15
                                                                                    RECEIVED IN
                                                                             COURT OF CRIMINAL APPEALS

                                 no.                                                 JUL 23 2015

                                                                                 Abet Acosla,Clerk
DAVID BLAINE McKINLEY                            §           IN THE COURT OF
                                                 §
v.                                               §           CRIMINAL APPEALS
                                                 §
THE STATE OF TEXAS                               §           OF TEXAS
                                                                                          FILED-IN
                     n   o Motion
                     Pro Se ™     «Requesting Leave
                                              t     to „
                                                       File C0URT 0F CRIMINAL APPR!
                                                                           ™~«rrt«i
                            An Original Copy Only of the                                 JUL 24 2315
                         Petition For Discretionary Review
                                                                                     Abel Acosta, Clerk
TO THE HONORABLE COURT OF CRIMINAL APPEALS OF TEXAS:

       COMES NOW the Appellant/Petitioner in the above-styled and numbered cause and

respectfully moves this Honorable Court to grant leave to file an original copy only of the

Petition for Discretionary Review and in support thereof would show to the Court the following:          \
       1.      The style and appeal number in the Waco Court of Appeals is: David Blaine

McKinlev v. The State of Texas. Appeal No. 10-14-00202-CR. And 10-14-00203-CR

       2.      The Appellant/Petitioner moves that, pursuant to Rule 2, Texas Rules of

Appellate Procedure, this Court suspend Rule 9.3(b), Texas Rules of Appellate Procedure, that

requires the filing of eleven (11) copies of the Petition for Discretionary Review with the Court.   >

       3.      The facts relied upon to show good cause for this request are, as follows: [The

Appellant is indigent and incarcerated and does not have access to a photo copier.] The

Appellant is presently not represented by counsel and intends to file a Pro Se Petition for

Discretionary Review.




Pro Se Motion Requesting Leave to File An Original Copy Only
of The Petition for Discretionary Review - Page 1
       WHEREFORE, PREMISES CONSIDERED, the Appellant/Petitioner respectfully
requests that this Honorable Court grant leave to file an original copy only of the Petition for
Discretionary Review with the Court.

                                              Respectfully submitted,




                                              David Blaine McKinley
                                              TDCJ #01926785
                                              Stiles Unit
                                              3060 FM 3514
                                              Beaumont, TX 78102




                                 CERTIFICATE OF SERVICE

       The Appellant/Petitioner hereby certifies that a true and correct copy of the foregoing

Motion has been mailed to the District Attorney, Appellate Division, Ellis County, 109 S.

Jackson Street, Waxahachie, Texas 75165,, and mailed via U.S. mail, to the Office of the State

Prosecuting Attorney, P.O. Box 12405, Capitol Station, Austin, Texas 78711, on the f~\ day
of JoW ,2015.




                                              David McKinley                J




Pro Se Motion Requesting Leave to File An Original Copy Only
of The Petition for Discretionary Review - Page 2